On Petition for Rehearing.
BUFFINGTON, Circuit Judge.
In view of the earnest insistence by brief of counsel for Ware & Son, we have again considered this case and see no reason to change our previously expressed opinions and conclusion. As stated in the opinion of the court below, 204 Fed. 116:
“The claim in question is for architect fees and services alleged to have been performed by Ware & Sons for a partnership known as.Halstead & Co., which partnership later became merged in the manner hereinafter described ■ in the bankrupt corporation, also known as Halstead & Co. It is not claimed that Ware & Sons did any work or performed any services for the bankrupt, or that there is any direct privity of contract between them and the bankrupt. If they have any claim against the bankrupt’s estate, it arises out of a clause in the agreement of consolidation, pursuant to which the bankrupt subsequently purchased the assets of the firm of Halstead & Co., and of other concerns hereinafter named.”
Our holding was that:
“This court agrees with the court below that by the writing in question the bankrupt did not assume the rejected claim.”
*87»The court below further found and held, and we agree therewith, that:
“As to any alleged recognition of or promise to pay the claim of Ware & Sons by letter of one of the officers of the corporation, written after the consolidation agreement was carried ont, it is sufficient to say that it does not appear that such officer had any authority from the corporation to write it. Moreover, if it can be construed to contain any promise to pay, such promise was manifestly without consideration and void. Hasbrouck v. Winkler et al., 48 N. J. Law, 431, 6 Atl. 22.”
Such being the case, the corporation Halstead & Co., having neither stipulated by the contract to pay the Ware claim, and not having subsequently legally otherwise assumed its payment, this court, adopting the full and clear opinion of the court below, adheres to its previously announced decision, which was and is to affirm the order of the court below.